                      Case 3:18-cv-04571-JD Document 82 Filed 04/15/19 Page 1 of 4




        April 15, 2019                                                   Patrick J. McElhinny
                                                                         patrick.mcelhinny@klgates.com

                                                                         T +1 412 355 6334
        VIA CM/ECF AND HAND DELIVERY                                     F +1 412 355 6501

        The Honorable James Donato
        U.S. District Court for the Northern District of California
        45 Golden Gate Avenue, Courtroom 11, 19th Floor
        San Francisco, CA 94102
        Re: Carnegie Mellon University v. LSI Corporation et al., Case No. 3:18-cv-04571-JD
        Dear Judge Donato:
        Pursuant to Paragraph 18 of the Court’s Standing Order for Discovery in Civil Cases (“Standing
        Order”), Carnegie Mellon University (“CMU”) asks the Court to compel Defendants LSI
        Corporation and Avago Technologies U.S. Inc. (“LSI”) by May 3, 2019 (1) to substantially
        complete their production of documents responsive to CMU’s Requests for Production of
        Documents (“RFPs”) and (2) to comply with Paragraph 2 of the Standing Order by “confirm[ing]
        in writing that they have produced all such materials so described [in their written responses] that
        are locatable after a diligent search of all locations at which such materials might plausibly
        exist.” LSI has repeatedly delayed providing written responses that comply with the Standing
        Order, its production of documents for some of CMU’s requests is now as much as five months
        overdue, and LSI has refused to promise that it will complete its production any time soon.
        Counsel for CMU met and conferred with counsel for LSI pursuant to the Court’s Standing
        Order and the Local Civil Rules but the parties were unable to resolve this dispute.1
        Factual Background
        On October 18, CMU served its First Set of RFPs seeking, among other things, technical
        information regarding the development, design and operation of the Accused Devices (RFP Nos.
        1-6, 10, 12, 19), LSI’s communications and instructions to customers regarding use of the
        Accused Devices (RFP Nos. 7-9, 11, 13), LSI’s knowledge of the Patents-in-Suit (RFP Nos. 15-
        17, 21), and LSI’s design-around efforts and non-infringement assertions (RFP Nos. 24-25). See
        Ex. 1. LSI served objections and responses to CMU’s First Set of RFPs on November 19. See
        Ex. 2. LSI did not produce any documents with its responses.
        As described in CMU’s December 12 discovery letter (Dkt. 50), LSI objected to CMU’s RFPs as
        “premature” and refused to produce any technical documentation except in connection with its
        Local Patent Rule 3-4 disclosures, which were due on February 18. Id. at 6-15, 24-25. On
        December 26, the Court overruled LSI’s objections and ordered LSI to produce documents in
        response to CMU’s First Set of RFPs on a “reasonable time table.” LSI did not produce any
        documents in compliance with the Court’s order until over a month later, on February 6.

        1
         More than 50 miles separate lead counsel for the parties, so they conferred via telephone on
        April 1 and in writing on March 21, March 29, April 5, April 9, April 12, and April 15.
K&L GATES LLP
210 SIXTH AVENUE PITTSBURGH PA 15222
T +1 412 355 3500 F +1 412 355 6501 klgates.com
            Case 3:18-cv-04571-JD Document 82 Filed 04/15/19 Page 2 of 4



CMU served its Second Set of RFPs on November 9, seeking, among other things, information
relevant to damages, including sales of the Accused Devices (RFP Nos. 3-7), analyses of the
benefits of the Accused Technology (RFP Nos. 14-15), financial statements (RFP No. 28),
analyses of the read channel market (RFP Nos. 22-26) and LSI’s licensing practices (RFP Nos.
29, 33-36). See Ex. 3.
LSI served written responses (but no documents) on December 17. See Ex. 4. LSI’s written
responses did not comply with this Court’s Standing Order. Among other things, LSI’s
responses failed to identify the full extent to which LSI would produce the requested materials.
The next day, CMU requested a meet and confer. LSI did not substantively respond until
January 8, when it informed CMU that it was not available to meet and confer until the week of
January 21. The parties finally met and conferred on January 25 and LSI served supplemental
objections and responses to CMU’s Second Set of RFPs on February 4. See Ex. 5. Again, LSI
did not produce any documents with its supplemental responses.
CMU served its Third Set of RFPs on February 22, seeking, among other things, information
regarding LSI’s relationship with Seagate (RFP No. 1-6) and the development, design, operation,
and sale of specific LSI products (RFP No. 7-14). See Ex. 6. LSI served written responses to
CMU’s Third Set of RFPs on March 25 that did not comply with the Court’s Standing Order and
again produced no accompanying documents. See Ex. 7. In fact, for two-thirds of the RFPs, LSI
refused to make any representations about what it would produce in response to the RFPs as
written, and instead stated that it was “willing to meet and confer to better understand the scope
and relevance” of the RFPs. The parties met and conferred on April 1, and although LSI has
represented it will produce “responsive” documents “subject to [Defendants’] other objections,”
to date LSI has not served amended responses that state the scope of what it intends to produce
or a date for the production.
Despite having been served with CMU’s First Set of RFPs almost six months ago and CMU’s
Second Set of RFPs over five months ago, as of April 14, LSI had produced only 4,030
documents (exclusive of source code), which includes documents produced as part of LSI’s
required disclosures under LPR 3-4 and not necessarily in response to CMU’s RFPs. Moreover,
the documents LSI had produced by that date were responsive only to a narrow subset of CMU’s
RFPs. It does not appear that LSI’s productions through April 14 include any documents
responsive to (1) First Set RFP Nos. 7, 9, and 12-22, (2) Second Set RFP Nos. 5-8, 14-15, 18-20,
22-26, 28, 40-41, and 43-44, or (3) the Third Set of RFPs.
As a result of LSI’s paltry and inconsistent rolling productions, beginning on February 21, CMU
has repeatedly requested LSI to provide a date certain by which it would be substantially
complete in its production of documents. LSI, however, refused to substantively respond,
indicating only that it was purportedly continuing to search for and collect documents responsive
to CMU’s RFPs and that it would continue “rolling out” document productions. Most recently,
LSI indicated it “expects” to substantially complete a limited subset of its production by April
21, and would “continue to work” to provide “an estimated date of substantial completion for the
remaining documents” responsive to CMU’s First and Second Set of RFPs by April 18, the same
day as the upcoming conference with the Court.2 CMU objected to LSI’s proposed timing
because it would prevent CMU from addressing LSI’s refusal to commit to a date certain at the
April 18 conference. CMU also indicated that, without a more definitive commitment from LSI

2
    LSI made no representations as to its production in response to CMU’s Third Set of RFPs.

                                                 2
          Case 3:18-cv-04571-JD Document 82 Filed 04/15/19 Page 3 of 4



by April 15, it would move for an order requiring production by a date certain. On April 15, LSI
again refused to provide the requested date certain, while making an additional production of 320
documents, the bulk of which consists of technical documentation. Moreover, LSI again
provided no information about how close it is to substantial completion of its production, leaving
CMU in the dark about how it can plan the remainder of discovery.
The Court Should Order LSI to Promptly Complete its Production by a Date Certain
LSI’s refusal to commit to a date certain for substantial completion of its production is
indefensible. LSI is obligated to commit to a date certain for completion of its production. See
Fed. R. Civ. P. 34(b)(2)(B) (“The production must … be completed no later than the time …
specified in the request or another reasonable time specified in the response.”); Fed. R. Civ. P. 34
2015 Adv. Comm. Note (“When it is necessary to make the production in stages the response
should specify the beginning and end dates of the production.”); KST Data, Inc. v. DXC Tech.
Co., 217CV7927SJOSKX, 2018 WL 6071424, at *1 (C.D. Cal. Oct. 11, 2018) (“Under the 2015
revisions…, responding parties must provide dates certain for document productions.”).
LSI’s repeated failure to do so violates both the letter and spirit of the discovery rules. See
Sarieddine v. D&A Distrib., LLC, 217CV2390DSFSKX, 2018 WL 5094937, at *4 (C.D. Cal.
Apr. 6, 2018) (defendants violated Rule 34 because, inter alia, they “failed to specify the time
for production”); Fischer v. Forrest, 14CIV1304PAEAJP, 2017 WL 773694, at *3 (S.D.N.Y.
Feb. 28, 2017) (defendants’ responses deficient because they did not provide a date certain for
production); cf. Aureflam Corp. v. Pho Hoa Hiep, Inc., C04-03824 JWRS, 2006 WL 2411411, at
*1 (N.D. Cal. Aug. 18, 2006) (“Parties are expected to comply with their production obligations
in a timely manner … because it is their legal obligation to do so.”).
The parties are now six months into discovery, which should have been more than enough time
for LSI, an experienced litigant with ample resources, to complete its collection and production
of responsive documents, or at least to determine where it stood in the process. Yet LSI
repeatedly refused to provide CMU with any concrete information about its expected production
timeline, and in its latest communication again simply kicks the can down the road for a
significant portion of CMU’s requested discovery.
CMU has already been prejudiced by LSI’s delinquent and deficient production. CMU was
forced to prepare and serve infringement contentions without access to technical information on
at least four series of Accused Devices or to source code. CMU likewise had to prepare and
serve damages contentions without any production of documents covered by CMU’s Second Set
of RFPs. As a result, CMU eventually will need to supplement both. LSI’s months-long rolling
production still has no end in sight and continues to prejudice CMU’s ability to prosecute this
case, including performing email and follow-up discovery and scheduling depositions.
Accordingly, LSI should be ordered to complete its production promptly. See KST Data, 2018
WL 6071424, at *1 (ordering production within eleven days); NexGen HBM, Inc., et al. v.
ListReports, Inc., 217CV06522ABSK, 2018 WL 6438572, at *2 (C.D. Cal. Sept. 6, 2018)
(defendants must provide date certain for production).
CMU respectfully requests that the Court order LSI to substantially complete its production and
confirm the same pursuant to Paragraph 2 of the Court’s Standing Order by May 3, 2019.




                                                 3
Case 3:18-cv-04571-JD Document 82 Filed 04/15/19 Page 4 of 4



                     Respectfully submitted,

                     /s/ Patrick J. McElhinny
                     Counsel for Plaintiff Carnegie Mellon University




                               4
